DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9-11, 13-17, and 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first nucleotide" in step (b), line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 4, 5, 9-11, 13-17, and 32-41, which all depend from claim 1, fail to overcome the above-identified issue and are similarly rejected.

Claim 1 is indefinite with respect to just which molecules, compounds and/or compositions constitute a “common core”.  A text search of the as-filed disclosure fails to find where the term “common core” has been used in any context, much less define the metes and bounds of same.
Claims 4, 5, 9-11, 13-17, 32-34, and 38-41, which all depend from claim 1, fail to overcome the above-identified issue and are similarly rejected.
Claim 16 is confusing as to whether or not the second and third nucleotides to be detected via the detection of first and second signals can be the same nucleotide, or whether they must be different

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 9-11, 13-17, and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant, at paragraph [0783], teaches:
[0783] The term "template nucleic acid", "template polynucleotide", "target nucleic acid"
"target polynucleotide'", "template strand" and other variations refer to a nucleic acid strand that serves as the basis nucleic acid molecule for any of the analysis methods describe herein (e.g., amplifying and/or sequencing). The template nucleic acid can be single-stranded, or double-stranded, or the template nucleic acid can have single-stranded or double-stranded portions. The template nucleic acid can be obtained from a naturally-occurring source, recombinant form, or chemically synthesized to include m1y type of nucleic acid analog. The template nucleic acid can be linear, circular, or other forms. The template nucleic acids can include an insert portion having an insert sequence. The template nucleic acids can also include at least one adaptor sequence. The insert portion can be isolated in any form, including chromosomal, genomic, organellar· (e.g., mitochondrial, chloroplast or ribosomal), recombinant molecules, cloned, amplified, cDNA RNA such as precursor mRNA or mRNA oligonucleotides, whole genomic DNA, obtained from fresh frozen paraffin embedded tissue, needle biopsies, circulating tumor cells, cell free circulating DNA, or any type of nucleic acid library. The insert portion can be isolated from any source including from organisms such as prokaryotes, eukaryotes (e.g., humans, plants and animals), fungus, viruses [sic] cells, tissues, normal or diseased cells or tissues, body fluids including blood, urine, serum, lymph, tumor, saliva, anal and vaginal secretions, amniotic samples, perspiration, semen, environmental samples, culture samples, or synthesized nucleic acid molecules prepared using recombinant molecular biology or chemical synthesis methods. The insert portion can be isolated from any organ, including head, neck, brain, breast, ovary, cervix, colon, rectum, endometrium, gallbladder, intestines, bladder, prostate, testicles, liver, iw1g, kidney, esophagus, pancreas, thyroid, pituitary, thymus, skin, heart, larynx, or other organs. The template nucleic acid can be subjected to nucleic acid analysis, including sequencing and composition analysis.  (Emphasis added)

As evidenced above, the target nucleic acid can be virtually any nucleic acid that is found in any naturally-occurring source, and can have any form.  It is now recognized that nucleic acid can exhibit binding not only between adenine and thymine and between cytosine and guanine, therein resulting in double-stranded molecules, but that cytosines can bind to cytosines that are in the same strand, and do so forming “a four-stranded ‘knot’ of DNA”, which is labeled as an “i-motif”.1  As evidenced above, the target nucleic acid can be in any form, which, for purposes of examination, has been construed as encompassing nucleic acids in an i-motif.  The claimed method has also been construed as encompassing conditions where the labeled nucleotide is a cytosine, that different cytosine molecules can form C-C bonds.
A review of the disclosure finds the following 5 examples:
Example 1: In situ Sequencing, pages 291-296;
Example 2: In situ Single Cell Sequencing, pages 296-297;
Example 3: Biological Molecule Capture on a Low Non-Specific Binding Coating, pages 297-300;
Example 4: Capturing Nucleic Acids from A Single Cell onto a on a [sic] Low Non-Specific Binding Coating, pages 300-301; and 
Example 5: Design specifications for a fluorescence imaging module for genomics applications, page 301.
A review of the disclosure fails to find where applicant has even acknowledged that an i-motif can occur, much less set forth a reproducible procedure whereby one can accurately and reproducibly detect and determine the location of the desired ternary biding complex when there is but one labeled C nucleotide binding to only a G in the nucleic acid and that the C does not bind to another C, be it in the target molecule or to another labeled C nucleotide.  Similarly, the disclosure has not been found to set forth a reproducible procedure whereby one would achieve labeled C binding to C in the target strand and be able to distinguish between C binding to C and C binding to G.  As seen in dependent claim 15, “said signal is indicative of an identity of said second nucleotide in said primed target nucleic acid sequence”.  However, knowing the signal does not necessarily translate into identification of the nucleotide to which the conjugate is hybridized/bound for as evidenced above, C can bind to either C or G.

As can be seen in dependent claim 36, the common core can be/comprise branched polyethylene glycol (PEG).  The length of the branches of a PEG, and the number of branches present in any molecule is without limit.  As can be seen in independent claim 1, at step (e), one is required to perform the step of “identifying said fixed spatial location of said ternary binding complex within said cell.”  It stands to reason that with there being multiple PEG branches in the conjugate, and that different branches can be binding to different areas on a common molecule, and/or binding to different molecules, the conjugate is able to move about, yet remain bound to complementary sequence(s).  One would not necessarily be able to identify the “fixed spatial location of said ternary binding complex within said cell” as the unlimited length of the branches speaks to the conjugate not having a fixed location.

As can be seen in paragraph [0802] of the disclosure, applicant contemplates using “a bead having any shape, including spherical, hemispherical, cylindrical, barrel-shaped, toroidal, disc-shaped, rod-like, comical, triangular, cubical, polygonal, tubular or wire-like.”   In paragraph [0803], applicant asserts that “The support can be fabricated from any material, including but not limited to glass, fused-silica, silicon, a polymer…”  (emphasis added)  It stands to reason that if the “bead” can be in the shape of a tube of any diameter and length and “fabricated from any material”, that the probes could be bound to the surface of tube’s lumen, and not to the exterior of the tube.  Also, it stands to reason that the tube can be fashioned from a polymer that does not allow for light to pass through.  Given such, it stands to reason that one would not be able to detect any fluorescent signal as it would be within the tube.  Also, if the tube, rod or wire can be of any length, and the hybridization were to occur at the terminus of a tube/rod/wire, and the tube/rod/wire is oriented such that one can only see a terminus, on would not be able to identify the “fixed spatial location of said ternary binding complex within said cell.” 
As can be seen in dependent claim 4, “the cell is immobilized to a surface of a substrate.”  In recognition of the fact that a dependent claim must further limit the claim from which it depends, claim 1 must encompass additional embodiments.  As can be seen in claim 1, “said cell is immobilized and permeabilized”.  Given that claim 4 has the cell immobilized on a surface, claim 1 is deemed to encompass an embodiment where the cell is within a substrate and is not on any surface.  
Applicant, at paragraph [0803] teaches:
[0803] The support can be fabricated from any material, including but not limited to glass, fused-silica, silicon, a polymer (e.g., polystyrene (PS), macroporous polystyrene (MPPS), polymethylmethacrylate (PMMA), polycarbonate (PC), polypropylene (PP), polyethylene (PE), high density polyethylene (HDPE), cyclic olefin polymers (COP), cyclic olefin copolymers (COC), polyethylene terephthalate (PET)), or any combination thereof. Various compositions of both glass and plastic substrates are contemplated.  (Emphasis added)


A review of the disclosure fails to find where applicant has enabled a method where the cell to be analyzed is within a polymer, which is not required to be porous, transparent, and hydrophilic.  Acknowledgement is made of applicant teaching at paragraph [0863], the use of “a substrate coated with at least one hydrophilic polymer coating having a water contact angle of no more tan 45 degrees.” The claimed method, however, does not require that one employ a hydrophilic polymer coating, much less enable a method where any polymer is used, and the cell is encased within the polymer, which is not required to be transparent nor non-degradative of the cell and its contents, which include the target nucleic acid.
As noted above, narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 4, 5, 9-11, 13-17, and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gabbatiss, “New form of DNA discovered inside living human cells”, The Independent, accessed 04/28/2018.